ACCEPTED
                                                                                                          06-14-00156-CR
                                                                                                SIXTH COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                        NO. 06-14-00156-CR                                           3/11/2015 8:37:10 PM
                                                                                                          DEBBIE AUTREY
                                                                                                                   CLERK


SHAWN SMITH                                      *                         ON APPEAL FROM THE
           Appellant                             *
                                                                                     FILED IN
                                                 *                     102ND6th COURT OF
                                                                             JUDICIAL    APPEALS
                                                                                      DISTRICT
                                                                             TEXARKANA, TEXAS
VS.                                              *                         3/11/2015 8:37:10 PM
STATE OF TEXAS                                   *                    COURT OFDEBBIE
                                                                                BOWIEAUTREY
                                                                                         COUNTY
                                                                                   Clerk
           Appellee                              *                                              TEXAS


           SECOND MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW the State of Texas by and through her below named Assistant Criminal District

Attorney and pursuant to the Texas Rules of Appellate Procedure and hereby requests a thirty (30) day

extension of the time period for the filing of the State’s Brief and in support of the same would show

the Court as follows:

                                                  I.

       1. This case is pending from the 102nd Judicial District of Bowie County, Texas. The date of

the judgment is August 26, 2014.

       2. The case is styled State of Texas v. SHAWN SMITH, Cause Number 13F-0106-102.

       3. Appellant was convicted of the offenses of Aggravated Sexual Assault of a Child (Count 1),

Indecency with a Child by Sexual Contact (Count 2), Injury to a Child (Count 4) and Indecency with

a Child by Sexual Contact (Count 7). Appellant was acquitted of the offense of Assault Causing Bodily

Injury by Occlusion (Count 3) and found guilty of the lesser-included offense of Assault Causing

Bodily Injury. Appellant was acquitted of the offenses of Indecency with a Child by Sexual Contact

(Counts 5 and 6).

       4. Punishment was for the offense of Aggravated Sexual Assault of a Child (Count 1) was

assessed at imprisonment for ninety-nine (99) years in the Institutional Division of the Texas

Department of Criminal Justice. Punishment for the offense of Indecency with a Child by Sexual

Contact (Count 2) was assessed at imprisonment for ninety-nine (99) years in the Institutional Division
of the Texas Department of Criminal Justice. Punishment for the offense of Assault Causing Bodily

Injury (lesser-included of Count 3) was assessed at one (1) year in the county jail. Punishment for the

offense of Injury to a Child (Count 4) was assessed at imprisonment for twenty-five (25) years in the

Institutional Division of the Texas Department of Criminal Justice. Punishment for the offense of

Indecency with a Child by Sexual Contact (Count 7) was assessed at imprisonment for ninety-nine (99)

years in the Institutional Division of the Texas Department of Criminal Justice. The sentences for

Counts 1, 3, and 4 are to run concurrently. The sentences for Counts 2 and 7 are to run concurrently.

The sentences for Counts 1 and 2 are to run consecutively.

        5. Appellant’s Brief was filed on January 8, 2015, making the State’s Brief originally due on

or about February 9, 2015. The State filed a Motion to Extend Time for Filing State’s Brief on February

9, 2015. The State’s motion was granted, making the State’s Brief due on or about March 11, 2015.

        6. The State’s Brief was not timely prepared due to the press of business. Said business

includes, but is not limited to, the following since February 9, 2015:

              Prepare for and attend docket for the 5th District Court on February 17, 2015.

              Preparation of the following cases set for trial on February 17, 2015 by Judge Bobby

          Lockhart of the 102nd District Court: 14F-0133-102, Richard Darby – Aggravated Robbery;

          14F-0179-102 Richard Darby – Aggravated Robbery; 14F-0252-102 Richard Darby –

          Aggravated Robbery; 14F-0098-102 Richard Darby – Evading Arrest or Detention with a

          Vehicle; and 14F-0180-102 Richard Darby – Theft of Property ($1,500 – 20,000). The trial

          started on February 17, 2015 and continued through February 20, 2015.

              Preparation of the following case set for a bond hearing on February 20, 2015 by Judge

          Bill Miller of the 5th District Court: 09F-0052-005, James Foster – Deadly Conduct.

              Prepare for and attend docket for the 202nd District Court on March 2, 2015.

              Preparation of the following case set for a motion hearing on March 9, 2015 by Judge

          Bobby Lockhart of the 102nd District Court: 14F-0439-102, James Austin Friend – Murder.
             Preparation of the following cases set for trial on March 10, 2015 by Judge Bobby

         Lockhart of the 102nd District Court: 14F-0439-102, James Austin Friend – Murder. The

         trial started on March 10, 2015 and testimony is continuing through March 12, 2015.

             Preparation of the State’s Brief in Justin Sanders v. State in cause number 06-14-

         00079-CR, which will be timely filed on March 12, 2015.

                                              PRAYER

       WHEREFORE, on the bases of Rule 9.4 of the Texas Rules of Appellate Procedure, the State

respectfully requests this Court to grant the Motion to Extend Length of State’s Brief.

                                                           Respectfully submitted,



                                                           /s/ Samantha J. Oglesby
                                                           SAMANTHA J. OGLESBY
                                                           Texas Bar No. 24070362
                                                           601 Main Street
                                                           Texarkana, TX 75501

                                                           ATTORNEY FOR THE STATE
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to Extend Time

for Filing State’s Brief was forwarded to Mr. Troy Hornsby, counsel for Appellant, on this the 11th

day of March, 2015.




                                                         /s/ Samantha J. Oglesby
                                                         SAMANTHA J. OGLESBY